Case 2:16-cv-06603-PSG-PLA Document 265 Filed 12/23/19 Page 1 of 1 Page ID #:10260

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:16-cv-06603-PSG-PLAx                                        Date       December 23, 2019
 Title             Kimberly Archie et al v. Pop Warner Little Scholars, Inc. et al




 Present: The Honorable                PHILLIP S. GUITERREZ, U.S. District Judge
                      Joseph Remigio                                         Marea Woolrich
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Joseph Finney                                      Christopher Brunsfiel
                        Michael Kelly                                      Heller-Ann Hancock
                        Robert Finnerty                                      Anthony Corleto
                                                                                Ian Stewart
 Proceedings:                 MINUTES RE MOTION HEARING


The Case is called and counsel make their appearance.

Argument is heard.

The Motion for Summary Judgment [218] is taken under submission. The Court’s ruling will issue.




                                                                                            1      :     02
                                                               Initials of Preparer   jre




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
